Title: From John Adams to Gabriel de Sartine, 6 October 1779
From: Adams, John
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Sir
      Braintree Octr. 6. 1779
     
     The Sensible intending to Sail in a few Days, it is my Duty to embrace the Opportunity of acknowledging my Obligations to his Majesty and to your Excellency, for the Favour of a Passage, in this Frigate, which was rendered the more honourable and agreable to me, by the Company of his Excellency the Chevalier De la Luzerne and Mr. Marbois, two Characters that I have every Reason to believe, will be peculiarly usefull and acceptable in this Country.
     Your Excellency will permit me, also to express my Obligations to Captain Chavagne and the other Officers of the Frigate for their Civilities, as these Gentlemen upon all Occasions discovered a particular Attention and solicitude, to render all the Circumstances of the Voyage as agreable as possible to me, and the other Passangers, as well as to protect the Merchant Vessells under their Convoy.
     I hope and believe they have neither seen nor heard any Thing here, among the People of this Country, but what has a Tendency to give them a favourable Opinion of their Allies. I have the Honour to be with the highest Consideration, your Excellencys, most obedient and most humble servant
    